EXHIBIT 10.2
AMENDED AND RESTATED
PROMISSORY NOTE
 

$4,200,000.00 Minneapolis, Minnesota  
  May 8, 2013

 
FOR VALUE RECEIVED, WSI Industries, Inc., a Minnesota corporation, (the
"Borrower") promises to pay to the order of BMO Harris Bank N.A., a national
banking association, or any future holder hereof ("Lender"), the principal sum
of Four Million Two Hundred Thousand and no/100 Dollars ($4,200,000.00),
advanced pursuant to that certain Loan Agreement between Borrower and Lender of
even date herewith ("Loan Agreement"), together with interest accruing from and
after the date hereof on the unpaid principal balance from time to time
outstanding at the interest rate set forth herein.  Principal and interest due
hereunder shall be paid in immediately available funds as follows:


1.            Payment.


(a)           Interest Rate.  The Interest Rate applicable to this Note shall be
a fixed rate of interest of Two and eight hundred forty-three/one-thousands
percent (2.843%) per annum (the "Note Rate").  The Note Rate is not necessarily
the lowest rate charged by Lender on loans at any given time.  Under no
circumstances will the Note Rate be more than the maximum rate allowed by
applicable law.


(b)           Time of Payments.  Principal and interest shall be payable in
consecutive monthly installments in the amount of Twenty-two Thousand Nine
Hundred Sixty-four and thirty-nine/one hundredths Dollars ($22,964.39) on the
eighth (8th) day of each month beginning on June 8, 2013.
 
2.           Application of Payments.   Unless otherwise determined by Lender in
its sole discretion, all payments shall be applied first to interest, second to
principal then due, third to late charges (including any Default Rate Margin as
defined below), if any, and fourth to any escrow required under the Loan
Documents, with the balance to be applied to principal then owing, provided
however, that if any advance made by the Lender as the result of a default on
the part of the Borrower under the terms of this Note or any instrument securing
this Note is not repaid on demand, any monies received, at the option of the
Lender, may first be applied to repay such advances, plus interest thereon at an
interest rate equal to the sum of the Note Rate plus the Default Rate Margin,
and the balance, if any, shall be applied in accordance with the provisions
hereof.  Any application of principal hereunder shall not reduce the periodic
amounts due and payable as provided in this Note.


3.           Interest Calculation.  Interest on this Note is computed on a
365/360 basis; that is, by applying the ratio of the interest rate over a year
of 360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.  All interest
payable under this Note shall be computed using this method.  If any payment
received is less than the amount of interest due through the effective date of
receipt of such payment, Lender reserves the right to add any such deficiency to
principal.


4.           Payment Location.  If Lender does not require automatic withdrawal
of payments from Borrower's account as provided herein, all payments of
principal and interest due hereunder shall be paid to Lender at 50 South Sixth
Street, Suite 1000, Minneapolis, Minnesota 55402, Attention:  Kevin D. Rohrer,
or to such other person or at such other address as Lender may from time to time
direct.


5.           Maturity Date.  The entire outstanding balance of principal, if not
sooner paid, together with all accrued interest thereon, shall be due and
payable on May 8, 2018.
 
 
1

--------------------------------------------------------------------------------

 


6.           Security Documents.  In order to secure the principal of and
interest due on this Note, an Amended and Restated Real Estate Mortgage,
Security Agreement and Financing Statement ("Mortgage") and an Assignment of
Leases and Rents "Assignment") of even date herewith have been executed by
Borrower in favor of Lender (collectively, all of the foregoing, together with
any and all other documents now or hereafter securing the Loan evidenced by this
Note (the "Loan"), as any of the same may be amended, extended, restated or
otherwise modified from time to time are referred to herein as the "Security
Documents").  The Security Documents encumber certain real property and related
improvements situated in Wright County, State of Minnesota (the
"Property").  The terms, covenants, conditions and agreements contained in said
Security Documents, as well as all other Loan Documents defined in that certain
Loan Agreement by and between Borrower and Lender of even date hereof (the "Loan
Agreement"), including but not limited to the certain Guaranties referred to in
paragraph 7., below, are hereby made a part hereof to the same extent and effect
as if the same were fully set forth herein.


7.           Loan Agreement.  The terms, covenants, conditions and agreements
contained in the Note, the Mortgage, the Assignment and all other Loan Documents
defined in that certain Loan Agreement (the "Loan Agreement") by and between
Borrower, WSI Rochester, Inc. and WSI Industries, Co. ("Guarantors") and Lender
of even date hereof, including but not limited to those certain Guaranties
executed by Guarantors pursuant to which Guarantors agreed to guarantee
Borrower's obligations under this Note and the other Loan Documents, are hereby
made a part hereof to the same extent and effect as if the same were fully set
forth herein.


8.           Prepayment.  This Note may be prepaid in whole or in part, in any
amount at any time and from time to time upon payment of the applicable Lender
Make-Whole Amount set forth below.  All such prepayments shall be made upon not
less than 30 bank business days prior notice to Lender and shall be accompanied
by accrued interest on the amount prepaid through the date fixed for
prepayment.  All such prepayments shall be applied to the several installments
due hereon in the inverse order of their maturities.  If Borrower prepays any
principal amount of the loan evidenced by this Note before its scheduled due
date (whether as the result of acceleration, voluntary prepayment, or
otherwise), Borrower hereby promises to pay to Lender a funding indemnity equal
to the applicable Lender Make-Whole Amount.  For purposes hereof, "Lender
Make-Whole Amount" means, in connection with the prepayment of any portion of
the loan evidenced by this Note, whether by acceleration or otherwise, the
amount determined by the Lender, equal to the difference, if any (but not below
zero), between (i) the discounted cash flow of the installments of principal
that have been prepaid together with interest scheduled to accrue thereon as
determined as of the date of the prepayment, minus (ii) the aggregate principal
amount of the loan evidenced by this Note that has been prepaid. In determining
the discounted cash flow, the discount rate to be applied shall be the U.S.
Treasury Rate with a maturity similar to the weighted average life of the
principal amount of the loan evidenced by this Note which is being prepaid.  The
discounted cash flow shall be calculated in accordance with accepted financial
practice and on the same periodic basis as payments on the loan evidenced by
this Note is payable. For purposes of this definition, "U.S. Treasury Rate"
shall be determined by reference to the yields for U.S. Treasury Notes as
indicated (currently on page "678" thereof) on the Telerate Access Service for
actively traded U.S. Treasury Notes at approximately 10:00 A.M. (New York City
time) on the bank business day preceding such date of prepayment or, if such
yield shall not be reported as of such time or the yields reported as of such
time are not ascertainable, then the "U.S. Treasury Rate" shall be determined by
reference to the most recent Federal Reserve Statistical Release H.15(519) which
has become publicly available at least two bank business days prior to such date
of prepayment and which shall be the most recent weekly average yield on
actively traded U.S. Treasury Notes adjusted to a constant maturity equal to the
remaining weighted average life of the outstanding principal amount of the loan
evidenced by this Note which is being prepaid. The Borrower hereby acknowledges
and agrees that the Lender Make-Whole Amount due hereunder is secured by the
collateral securing this Note.
 
 
2

--------------------------------------------------------------------------------

 


9.             [RESERVED].


10.           Default.  A default under this Note shall occur if:


(a)           there is a default in payment of any installment of principal
and/or interest due hereunder or any payments due pursuant to the Loan
Documents; or


(b)           there is a default in the performance by Borrower, any Guarantor
or any grantor of a mortgage, deed of trust, or other security in connection
with this Note of any of the terms, conditions or provisions contained herein
other than those identified in subsection (a) above, or contained in the Loan
Documents (including, but not limited to, the Events of Default set forth in the
Loan Agreement), or contained in any document executed and/or delivered by
Borrower, any Guarantor, or any other individual or entity affiliated with
Borrower and/or any Guarantor in connection herewith, or contained in any other
agreement between Borrower and/or any Guarantor and Lender or between Borrower
and/or any Guarantor and any other creditor; or


(c)           Borrower or any Guarantor:


 
(i)
becomes insolvent or takes any action which constitutes an admission of
inability to pay its debts as they mature;



 
(ii)
makes an assignment for the benefit of creditors or to an agent authorized to
liquidate any substantial amount of its assets;



 
(iii)
becomes the subject of an "order for relief" within the meaning of the United
States Bankruptcy Code;



 
(iv)
files a petition in bankruptcy, or for reorganization, or to effect a plan or
other arrangement with creditors;



 
(v)
is adjudged a bankrupt;



 
(vi)
files an answer to a creditor's petition, admitting the material allegations
thereof, for an adjudication of bankruptcy or for reorganization or to effect a
plan or other arrangement with creditors;



 
(vii)
applies to a court for the appointment of a receiver or a custodian for any of
its assets or proceedings;



 
(viii)
has filed against it an involuntary petition pursuant to the United States
Bankruptcy Code;



 
(ix)
has a receiver, trustee, custodian, liquidator or like officer appointed to take
custody, control or possession of any property subject to any lien, encumbrance
or security interest securing payment of this Note;



 
(x)
is dissolved or ceases to continue its business as a going concern;



 
(xi)
has filed against any collateral securing this Note any foreclosure or
forfeiture proceedings, whether by judicial proceedings, self-help, repossession
or otherwise, by any creditor of Borrower or any governmental entity;

 
 
3

--------------------------------------------------------------------------------

 


 
(xii)
has filed against it a judgment which is not satisfied or "bonded over" within
thirty (30) days after the entry thereof; or has issued against it any
attachments or garnishments or the filing of any lien which is not discharged or
"bonded over" within thirty (30) days after such issuance or filing; or



(d)           any representation, certification or warranty made or provided by
or on behalf of Borrower or any Guarantor to induce Lender to extend credit to
Borrower hereunder, made or provided in the Loan Documents or made or provided
in any document delivered to Lender in conjunction with this transaction is at
anytime false, misleading or inaccurate, in any material respect; or


(e)           upon the occurrence of a default under any of the Loan Documents
(including, but not limited to, the Events of Default set forth in the Loan
Agreement), a default under any agreement executed in connection with an
interest rate swap or similar transaction between Borrower and Lender, or upon
the occurrence of a default under any loan, extension of credit, security
agreement, purchase or sale agreement, or any other agreement, in favor of any
other creditor or person that may materially affect any of Borrower's property
or Borrower's ability to repay this Note or perform Borrower's obligations under
this Note or any of the Loan Documents; or


(f)            a material adverse change occurs in Borrower's or any Guarantor's
financial condition, or Lender believes the prospect of payment or performance
of this Note or the Guaranty is impaired, or Lender in good faith believes
itself to be insecure;


(g)           Borrower or any Guarantor shall be in default under any other
agreement with Lender or with any other creditor (whether in connection with the
Loan or otherwise) and any required notice shall have been given and any time in
which to cure the default shall have elapsed.  For purposes of this Section, the
term "Like-Owned Affiliates" shall mean any Affiliate of Borrower that has the
same ultimate owner(s), whether directly or indirectly, as Borrower as of the
date of any such default.  For purposes of this Section, the term "Affiliate"
shall mean any person or entity that controls, is controlled by, or is under
common control with, Borrower as of the date of any such default.


If Borrower fails to pay any installment of principal and/or interest when due
or fails to make any other payments when due under this Note or the Loan
Documents (including, but not limited to, any payments of real estate taxes or
insurance required to be paid by Borrower), or if Borrower or any Guarantor
fails to perform any other obligation under this Note or the Loan Documents or
if Borrower, any of its Like-Owned Affiliates or any Guarantor shall otherwise
be in default under this Note or the Loan Documents, and such failure is not
cured within the cure period, if any, provided in this Section, then such
failure shall constitute an "Event of Default" hereunder.  If any default (other
than: (i) a default in payment of principal and/or interest or any other
payments required to be made under this Note or the Loan Documents including,
but not limited to, any payments of real estate taxes or insurance; or (ii) a
default which is an Event of Default under any of the Loan Documents for which a
cure period has already been provided for under the applicable document), is
curable and if Borrower has not been given a notice of a breach of the same
provision of this Note within the preceding twelve (12) months, such default may
be cured if Borrower, after receiving written notice from Lender demanding cure
of such default: (1) cures the default within thirty (30) days or (2) if the
cure requires more than thirty (30) days, immediately initiates steps which
Lender deems in Lender's sole discretion to be sufficient to cure the default
and thereafter Borrower continues to diligently pursue such cure and completes
all reasonable and necessary steps sufficient to cure such default as soon as
reasonably practical.
 
Upon the occurrence of an Event of Default, the entire unpaid principal balance
plus accrued interest shall immediately become due and payable.
 
 
4

--------------------------------------------------------------------------------

 


Upon the occurrence of an Event of Default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased by adding a 2.000
percentage point margin ("Default Rate Margin") to the Note Rate.  The Default
Rate Margin shall also apply to each succeeding interest rate change that would
have applied had there been no occurrence of an Event of Default.  However, in
no event will the interest rate exceed the maximum interest rate limitations
under applicable law.


11.           Waivers.  Borrower waives and renounces presentment, protest,
demand and notice of dishonor and any and all lack of diligence or delay in
collection or endorsement hereof, and expressly consents to any extension of
time, release of any party liable for this obligation, release of any security
which may have been or which may hereafter be granted in connection herewith, or
any other indulgence or forbearance which may be made without notice to Borrower
and without in any way affecting the liability of Borrower.  In all
circumstances, the indebtedness due hereunder shall be repaid without relief
from any valuation or appraisement laws, which Borrower hereby waives.


12.           Late Payments.  If any installment of principal and/or interest
due under this Note or any payment required under the Loan Documents is not
fully paid within ten (10) days after the due date thereof, Borrower shall pay
to Lender a late charge equal to five percent (5%) of such installment or
payment, to compensate Lender for the extra cost of handling delinquent
payments.  Neither the requirement that such late charge be paid, nor the
payment of the late charge, will be deemed to be a waiver of a default arising
from the late payment.  In addition, Borrower will pay a fee to Lender of Thirty
Dollars ($30.00) if Borrower makes a payment on this Note and the check or
preauthorized charge with which Borrower pays is later dishonored.


13.           Maximum Interest Rate.  Nothing contained herein nor any
transaction related hereto shall be construed or shall so operate either
presently or prospectively: (a) to require the payment of interest at a rate
greater than is now lawful in such case to contract for, but shall require
payment of interest only to the extent of such lawful rate; or (b) to require
the payment or the doing of any act contrary to law; but if any clause or
provision herein contained shall otherwise so operate to invalidate this Note
and/or the transaction related hereto, in whole or in part, then only such
clause(s) and provision(s) shall be held for naught as though not contained
herein (or if allowed by applicable law, limited to the extent necessary to make
such clause(s) or provision(s) enforceable, but then only to the extent such
limited or modified enforcement is more beneficial to Lender than having such
clause(s) or provision(s) deemed struck) and the remainder of this Note shall
remain operative and in full force and effect.


If for any reason interest in excess of the amount as limited in the foregoing
paragraph shall have been paid hereunder, whether by reason of acceleration or
otherwise, then in that event any such excess interest shall constitute and be
treated as a payment of principal hereunder and shall operate to reduce such
principal by the amount of such excess, or if in excess of the then principal
indebtedness, such excess shall be refunded.
 
 
5

--------------------------------------------------------------------------------

 


14.           General Provisions.  The terms of this Note shall be binding upon
Borrower, upon Borrower's heirs, personal representatives, successors and
assigns, and shall inure to the benefit of Lender and its successors and
assigns.  Whenever used, the singular shall include the plural, the plural the
singular, and the use of any gender shall include all genders.  The rights and
remedies of Lender as provided in this Note or any document securing this Note
shall be cumulative and concurrent, and may be pursued singularly, successively
or together against Borrower, the property described in the Security Documents
or any document securing this Note or any other security for the debt evidenced
by this Note, at the discretion of Lender.  If any part of this Note cannot be
enforced, this fact will not affect the rest of this Note.  Lender may delay or
forego enforcing any of its rights or remedies under this Note without losing
them.  Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive presentment, demand for payment, and
notice of dishonor.  Upon any change in the terms of this Note, and unless
expressly stated in writing, no party who signs this Note, whether as maker, any
Guarantor, accommodation maker or endorser, shall be released from
liability.  All such parties agree that Lender may renew or extend (repeatedly
and for any length of time) this Loan or release any party or any Guarantor or
collateral; or impair, fail to realize upon or perfect Lender's security
interest in the collateral; and take any other action deemed necessary by Lender
without the consent of or notice to anyone.  All such parties agree that Lender
may modify this Loan without the consent of or notice to anyone other than the
party with whom the modification is made.  The obligations under this Note are
joint and several.  In the event of any inconsistencies between this Note and
any of the Loan Documents, any loan commitment or term sheet issued by Lender in
connection with the making of this Note, or other documents executed in
connection with the making of this Note, the terms of this Note shall
control.  Capitalized terms used and not defined herein shall have the meanings
given to them in the Loan Agreement.


15.           Governing Law.  This Note shall be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of Minnesota without regard to conflicts of laws provisions.  This
Note has been accepted by Lender in the State of Minnesota.


16.           Attorney's Fees.  Borrower agrees that if, and as often as, this
Note is placed in the hands of an attorney for collection, or to defend or
enforce any of Lender's rights hereunder or under any document securing this
Note, whether or not litigation is commenced, the undersigned shall pay to
Lender (subject to any limits under applicable law) Lender's reasonable
attorney's fees, together with all court costs and other expenses incurred or
paid by Lender in connection therewith.


17.           CHOICE OF VENUE.  BORROWER HEREBY AGREES THAT ALL ACTIONS OR
PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS
NOTE OR THE LOAN DOCUMENTS SHALL BE LITIGATED IN THE DISTRICT COURT OF WRIGHT
COUNTY, MINNESOTA, OR AT LENDER'S DISCRETION IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA.  BORROWER HEREBY EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED BY LENDER
IN SUCH COURT.  BORROWER WAIVES ANY CLAIM THAT WRIGHT COUNTY, MINNESOTA OR THE
UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MINNESOTA IS AN INCONVENIENT
FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE.  THE EXCLUSIVE CHOICE OF
FORUM FOR BORROWER SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE
ENFORCEMENT, BY LENDER, OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE
TAKING, BY LENDER, OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE
JURISDICTION, AND BORROWER HEREBY WAIVES THE RIGHT, IF ANY, TO COLLATERALLY
ATTACK ANY SUCH JUDGMENT OR ACTION.


18.           WAIVER OF JURY TRIAL.  LENDER AND BORROWER HEREBY WAIVE THE RIGHT
TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
LENDER OR BORROWER AGAINST THE OTHER.


19.           Notices.  Any notice or election required or permitted to be given
or served by Lender or Borrower hereunder to the other party shall be given in
accordance with the Loan Agreement.
 
 
6

--------------------------------------------------------------------------------

 


20.           Automatic Payments; Right of Setoff.  Borrower hereby authorizes
Lender automatically to deduct from Borrower's account the amount of any payment
due under this Note.  If the funds in the account are insufficient to cover any
payment, Lender shall not be obligated to advance funds to cover the
payment.  At any time and for any reasons, Lender may voluntarily terminate such
automatic payments.  To the extent permitted by applicable law, Lender reserves
a right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or other account).  This includes all accounts Borrower holds jointly
with a third party and all accounts Borrower may open in the future.  However,
this does not include any IRA or Keogh accounts, or any trust accounts for which
setoff would be prohibited by law.  Borrower authorizes Lender, to the extent
permitted by applicable law, to charge or setoff all sums owing on the
indebtedness against any and all such accounts, and, at Lender's option, to
administratively freeze all such accounts to allow Lender to protect Lender's
charge and setoff rights provided in this Section.


21.           Amended and Restated Note.  This Note amends and restates in its
entirety that certain Promissory Note dated May 3, 2004, in the original
principal amount of $1,360,000.00, made by Borrower in favor of Excel Bank
Minnesota, predecessor in interest to Lender  and is not in payment thereof.


IN WITNESS WHEREOF, the undersigned Borrower has executed this Note as of the
date first above written.


BORROWER:
 
WSI Industries, Inc.


By:                                                                                                      
Name:  Paul D. Sheely      
Title:  Vice President/Chief Financial Officer                                
 
STATE OF MINNESOTA                    )
  ) SS
COUNTY OF                                          )
 


 
On this __ day of May, 2013, before me appeared Paul D. Sheely, to me personally
known, who, being by me duly sworn, did say that he is the Vice President/Chief
Financial Officer of WSI Industries, Inc., a Minnesota corporation, and that
said instrument was signed on behalf of said company by its authority, and said
person acknowledged said instrument to be the free act and deed of said company.
 
In Testimony Whereof, I have hereunto set my hand and affixed my official seal
the day and year first above written.

 
                                                                                         
Name:                                                                      
      
Notary Public, State of                                       
                        
My Commission
Expires:                                                                

